Citation Nr: 1329158	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  06-03 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to November 1981 and from October 1983 to April 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010 and July 2011, the Board remanded this case in order to schedule a Board hearing.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The evidence shows that the Veteran's hepatitis C is likely related to his military service.


CONCLUSION OF LAW

The Veteran has hepatitis C that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran was originally denied service connection for hepatitis C in an August 2001 rating decision.  At the time of that rating decision, the Veteran's service treatment records were not available.  Those records have since been associated with the claims folder.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  As such, consideration of new and material evidence is not necessary and the Board can proceed to evaluate the service connection claim on the merits.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the record shows a current diagnosis of hepatitis C.  See generally VA and private treatment records.  The earliest record of this diagnosis is in September 1997.  Thus, the current disability requirement is met.

With regard to the in-service injury, the Veteran's service treatment records are silent with regard to a diagnosis of or treatment for hepatitis C.  Instead, the Veteran has provided lay evidence of his exposure to the blood of other service members during his military service.  In his May 2006 statement, the Veteran reported cleaning staterooms and toilets without gloves while in the military.  See also June 2013 Hearing transcript.  At his September 2010 Decision Review Officer hearing, the Veteran stated that he believed he was exposed to blood during the course of his cleaning duties in that he was responsible for cleaning bathrooms, including sinks and toilets, without any protection from blood-borne pathogens.  Specifically, he reported cleaning up blood from shaving mishaps.  See June 2013 Board Hearing transcript.  Additionally, he reported breaking up fights, giving mouth-to-mouth resuscitation, and sharing respirators as part of his duties with the Military Police.  Finally, the Veteran has asserted that he was exposed to the blood of other service members through shared air guns during inoculations.  See June 2013 Hearing transcript.  
The Veteran is competent to provide lay evidence of the in-service activities he believes may have exposed him to blood-borne pathogens.  In extending the Veteran the benefit of the doubt, the Board likewise finds this report credible.  As such, this is sufficient to establish the  in-service event of exposure to the blood of other service members.

The remaining question for consideration is whether the Veteran's current hepatitis C began during or was caused by the Veteran's military service.  To this end, the record contains two positive medical nexus opinions.  In an August 2002 letter, a private gastroenterologist opined that it was more likely than not that the Veteran contracted hepatitis C while serving in the military from 1976 to 1992.  Similarly, a March 2013 examiner found that it was at least as likely as not that the Veteran's hepatitis C was incurred in or caused by the Veteran's military service.  This examiner reasoned that it was medically feasible that Veteran was exposed to such contaminated blood in service, noting that hepatitis C is a virus transmitted through contaminated blood from one person to another and that universal precautions were not in practice during the time the Veteran was in the service.  

Given the likely occurrence of exposure to blood during military service and the favorable medical nexus opinions, the Board finds that a grant of service connection is warranted.


ORDER

Service connection for hepatitis C is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


